Citation Nr: 1505793	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for bilateral sensorineural hearing loss greater than 10 percent prior to May 14, 2013, greater than 20 percent prior to October 27, 2014, and greater than 40 percent from October 27, 2014.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection and assigned the initial 10 percent rating. 

Thereafter, subsequent rating decisions in July 2013 and October 2014 granted increased ratings to 20 percent, effective May 14, 2013 and 40 percent, effective October 27, 2014 respectively.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Veteran had a hearing before the Board in January 2013 and the transcript is of record.

The case was brought before the Board in March 2013, October 2013, and September 2014, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to October 27, 2014, the Veteran's hearing impairment was manifested by bilateral sensorineural hearing loss with no worse than Level VI for his right ear and no worse than Level VII for his left ear.

2.  From October 27, 2014, the Veteran's hearing loss worsened and is manifested by bilateral sensorineural hearing loss with no worse than Level VII for his right ear and no worse than Level VII for his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, from December 8, 2011 to October 26, 2014, for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2014).

2.  From October 27, 2014, the criteria for a rating greater than 40 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a letter sent to the Veteran in January 2012, prior to the initial adjudication of his claim.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file, and so are identified private and VA medical records.  The Veteran at no time identified outstanding records relevant to the appellate time frame that he wanted VA to obtain or that he feels are relevant to the claim.  In accordance with Savage v. Shinseki, 24 Vet. App. 259 (2010), clarification was sought from the Veteran's private providers in regard to audiological examinations dated in 2012 and 2013 as to the kind of testing used for the results, specifically the word recognition testing.  The 2012 provider responded, but the 2013 provider would not do so without the Veteran's authorization.  The RO attempted to obtain a release form from the Veteran in October 2014, but the Veteran never responded.  The Board finds all reasonable steps have been taken to assist the Veteran with his claim.

The Veteran was provided appropriate VA examinations in April 2012, May 2013, and October 2014.  Also of record, is a private audiological examination dated in July 2012, which the audiologist confirmed in a November 2013 statement was done using the Maryland CNC word list.  A July 2013 private audiogram is also of record, but the physician who conducted this test listed "NSI" on the side of the testing and did not otherwise clarify what testing was used.  The VA examination reports and the July 2012 private reports are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As discussed below, the examiners adequately addressed the functional effects of the Veteran's hearing loss.

There is no competent evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition for which evidence is not of record, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the undersigned noted the elements necessary to substantiate the increased rating claim. The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs. The representative and the undersigned asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Thus, the Board finds that VA has satisfied the duty to assist the Veteran, and the Board may proceed to consider the merits of the claim.  

Increased Rating (Hearing Loss)

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

Hearing loss disability is rated based on audiometry as specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.  The same is true for any hearing aid evaluations conducted as part of VA outpatient treatment.  Those evaluations are not necessarily conducted in the same manner as an official VA Compensation and Pension examination, unless marked as sufficient for rating purposes.  See 38 C.F.R. § 4.85(a) (An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test).

In this case, the Veteran submitted two private audiological examinations.  The first one, dated in July 2012 was later clarified in a November 2013 statement from the private provider that the testing used was in fact done by a state-licensed audiologist using the Maryland CNC word list.  The second, done in July 2013, is not clarified despite efforts by the VA to seek clarification.  The audiogram itself indicates the "NSI" word list was used.  Thus, the July 2013 private audiological examination cannot support an increased rating here.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, staged ratings are currently in effect for the Veteran's hearing loss disability and were considered on appeal here. 

The Veteran claimed entitlement to service connection for his bilateral sensorineural hearing loss in December 2011.  Following the receipt of the Veteran's claim, he was initially afforded a VA examination in April 2012.  The results of audiometric testing with puretone thresholds recorded in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
70
80
LEFT
30
40
70
70
80

The examiner noted the Veteran's complaints of problems communicating with family, friends, at Church, and Sunday school.  The Veteran further indicated he had to give up driving.

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 76 percent in the right ear and 72 percent in the left ear. The average of the puretones between 1000 and 4000 Hertz was 67.5 for the right ear and 65 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV in the right ear and V for the left ear.  The point where IV and V intersect on the Table VII reveals the disability level for the Veteran's hearing loss is 10 percent.

In contrast, the Veteran submitted the report of a private audiological examination dated July 2012.  The results of audiometric testing with puretone thresholds recorded in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
75
80
85
LEFT
55
60
80
85
85

The private examiner clarified that this testing was done in accordance with VA regulations.  In November 2013, the examiner specifically indicated the Maryland CNC word list was used showing speech recognition scores of 70 percent in the right ear and 62 percent in the left ear.  The average of the puretones between 1000 and 4000 Hertz was 75 for the right ear and 77.5 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VI in the right ear and VII for the left ear.  The point where VI and VII intersect on the Table VII reveals the disability level for the Veteran's hearing loss is 30 percent.

According to this private report, the Veteran's hearing loss demonstrated "exceptional patterns of hearing impairment" as defined by 38 C.F.R. § 4.86 (i.e., puretone threshold at 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more) and, therefore, Table VIa was also considered.  Under Table VIa, however, the same VI and VII designations are indicated, again showing a 30 percent disability level on Table VII.  

The private examiner elaborated on the report in December 2012 indicating the Veteran is unable to understand or discriminate speech at normal conversational intensity.  In light of the inability to discriminate, merely increasing the volume of the sound does not correct the problem.  In the Veteran's case, therefore, hearing aids are ineffective.

In light of the disparity between the April 2012 and July 2012 examinations, the Veteran was afforded another VA examination in May 2013. The results of audiometric testing with puretone thresholds recorded in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
55
55
LEFT
35
35
60
60
60

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 72 percent bilaterally. The average of the puretones between 1000 and 4000 Hertz was 50 for the right ear and 54 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V in the right ear and V for the left ear.  The point where V and V intersect on the Table VII reveals the disability level for the Veteran's hearing loss is 20 percent.

As noted above, the Veteran also submitted a private audiological examination in July 2013 by a medical doctor.  The results indicate significantly worse speech recognition scores, 60 percent bilaterally.  Unlike the 2012 private provider, this examiner noted the "NSI" word list was used and did not offer any additional clarifications when requested.  The disability ratings found in the VA regulations were specifically derived using the tests designated by VA, to include the Maryland CNC word recognition list.  Since the July 2013 private doctor did not use the VA-specified tests, the July 2013 private test results cannot support an increase here.  See 38 C.F.R. § 4.85(a).

Pursuant to the Board's remand directive, the Veteran was afforded another VA examination in October 2014 during which clinical testing yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
70
90
LEFT
45
45
70
75
80

The examiner noted daily activities impairment to include trouble with communication.  The Veteran indicated his hearing had worsened since last examined.  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 60 percent bilaterally.  The average of the puretones between 1000 and 4000 Hertz was 70 for the right ear and 68 for the left.  Under Table VI, the Veteran receives a numeric designation of VII for the right ear and VII for the left ear.  VII and VII correspond to a 40 percent disability rating under Table VII.  

In short, the evidence shows significant disparity between private and VA results in 2012.  The 2012 private examination also reflects worse hearing than the 2013 VA examination.  In October 2014, the most recent VA examination shows an even worse disability picture with the Veteran acknowledging his hearing had worsened at that time.

In light of the short time frame between the April 2012 VA examination and the July 2012 private examination, and the confirmed use of the Maryland CNC test used in July 2012, the Board will resolve the ambiguity in the Veteran's favor.  Prior to October 2014, the most favorable audiological results support a 30 percent disability rating, but no higher.  On October 27, 2014, the Veteran's hearing disability corresponded to a 40 percent rating, but no higher. 

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Looking at the results in the most favorable light, the Board will accept the audiological results from the Veteran's private audiologist dated in July 2012 to support an increased rating of 30 percent prior to October 27, 2014.  This is despite 2012 and 2013 VA examinations showing a less severe hearing loss disability.  As of October 27, 2014, however, VA examination results indicate a worse hearing loss disability corresponding to a 40 percent disability rating.  The Veteran, at that time, conceded his hearing had worsened at that time.

To the extent the Veteran believes his hearing loss is worse than rated, the Board acknowledges he is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  The 30 and 40 percent ratings granted here are based on audiometric evidence resolving ambiguities in the Veteran's favor.  

Extra-schedular Consideration

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran complains that his hearing loss impairs his ability to understand conversational speech in most situations.  The 2012 private examiner further explained in a December 2012 opinion that hearing aids do not help the Veteran because in his case, louder volumes do not allow the Veteran to discriminate speech from background noise.  VA examiners further note the Veteran's problems with conversational speech and other functional limitations.  The Board does not doubt the Veteran's hearing loss affects his daily life.  There is no evidence to suggest, however, the Veteran's functional difficulties are over and beyond what is contemplated in the schedular criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  



ORDER

Entitlement to an initial rating of 30 percent, but no higher, effective December 8, 2011 to October 26, 2014, for bilateral sensorineural hearing loss is granted subject to the laws and regulations governing monetary awards.

Entitlement to a rating greater than 40 percent from October 27, 2014 for bilateral sensorineural hearing loss is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


